1

2

3                                       UNITED STATES DISTRICT COURT

4                                           DISTRICT OF NEVADA

5                                                       ***

6
      ROCKY D. BRIGHT,
7
                           Plaintiff,
8                                                          2:17-cv-01971-JAD-VCF
      vs.                                                  ORDER
9     BERGSTROM LAW, LTD and ARROWOOD
      INDEMNITY COMPANY,
10
                           Defendants.
11

12
            Before the court is Rocky D. Bright v Bergstrom Law, LTD and Arrowood Indemnity Company,
13
     case number 2:17-cv-01971-JAD-VCF.
14
            The parties were ordered to file a proposed stipulation and order for dismissal on or before October
15
     31, 2018. (ECF NO. 31). To date, no proposed stipulation and order for dismissal has been filed.
16
            Accordingly,
17
            IT IS HEREBY ORDERED that a status hearing is scheduled for 11:30 AM, December 6, 2018,
18
     in Courtroom 3D. The status hearing will be vacated upon the filing of a proposed stipulation and order
19
     for dismissal.
20

21
            DATED this 14th day of November, 2018.
22
                                                                 _________________________
23
                                                                 CAM FERENBACH
                                                                 UNITED STATES MAGISTRATE JUDGE
24

25
